Citation Nr: 1234273	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  05-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for skin cancer of the scrotum.

2.  Entitlement to service connection for skin cancer of the right bicep.

3.  Entitlement to service connection for residuals of a broken nose.

4.  Entitlement to service connection for diabetic retinopathy.

5.  Entitlement to service connection for chloracne.

6.  Entitlement to an increased rating for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft, rated as 30 percent disabling from January 30, 1996 to November 23, 2004; and as 60 percent disabling from March 1, 2005, forward. 

7.  Entitlement to a compensable rating for erectile dysfunction.

8.  Entitlement to special monthly compensation (SMC) based on loss of use of both legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.  He also had a prior period of active duty for training (ACDUTRA) from February 1967 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and from rating decisions issued by the RO in Providence, Rhode Island, in June 2005 and August 2006.  The Providence RO currently has jurisdiction of the claims.  

The November 2003 rating decision denied the claims for service connection for a low back condition, duodenal and peptic ulcers, and cancer of the scrotum and right bicep and declined to reopen claims for service connection for a bilateral knee condition and left foot fungus.  

The June 2005 rating decision denied claims for service connection for status post septoplasty, claimed as residuals of broken nose; chloracne; and diabetic retinopathy, claimed as a bilateral eye condition; and continued a 10 percent evaluation assigned for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft, effective from January 22, 2003.  

The August 2006 rating decision denied entitlement to SMC based on the loss of use of the legs.

The case was last before the Board in October 2010.  At that time, the Board reopened the previously denied claim of service connection for foot fungus and granted service connection on the merits for foot fungus, diagnosed as tinea pedis and onychomycosis.  The Board also reopened the previously denied claim of service connection for a bilateral knee disorder and remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development and consideration.  Along with that claim, the Board remanded the claims of service connection for a low back disorder, duodenal and peptic ulcers, skin cancer of the scrotum, skin cancer of the right bicep, and entitlement to SMC based on loss of use of both legs.  Lastly, the Board remanded the claims of service connection for residuals of a broken nose, diabetic retinopathy, chloracne, and the rating issue pertaining to coronary artery disease.  These four issues were remanded to allow for the AOJ to issue a statement of the case (SOC) because the Veteran had filed a notice of disagreement (NOD) with the denial of these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In July 2011, the RO awarded an earlier effective date for the award of service connection for coronary artery disease with a 30 percent rating from January 30, 1996 to November 23, 2004; a 100 percent schedular rating from November 24, 2004, to February 28, 2005; and a 60 percent rating from March 1, 2005, forward. 

In February 2012, while the case was in remand status, the RO issued an SOC for the four claims pursuant to the Board's remand.  The Veteran submitted a substantive appeal later than month.  Therefore, the appeal of the issues pertaining to a broken nose, diabetic retinopathy, chloracne, and coronary artery disease is properly before the Board.

In an April 2012 rating decision, the RO granted service connection for degenerative changes of the lumbar spine, right knee degenerative changes, and left knee degenerative changes.  Because those benefits were granted, the claims of service connection for a low back disorder and a bilateral knee disorder are no longer before the Board.  The RO also implemented the Board's grant of service connection for tinea pedis and onychomycosis in that rating decision.

In a separate April 2012 rating decision, the RO granted service connection for hiatal hernia (claimed as duodenal ulcer and peptic ulcer).  Because this benefit was granted, the claim of service connection for duodenal and peptic ulcers is also no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand to the AOJ is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, on the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals) substantive appeal, received by the RO in February 2012, he requested a hearing before a member of the Board sitting at the RO.  Although the Veteran provided testimony at a Board hearing in May 2010, the hearing did not encompass all the claims currently on appeal as the appeal of the claims pertaining to a broken nose, diabetic retinopathy, chloracne, and coronary artery disease had not yet been perfected.  No steps were taken to schedule the Veteran for a hearing regarding this more recent hearing request.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2011).

Next, a review of Virtual VA reveals that the RO issued a rating decision in August 2012 that, in part, denied entitlement to a compensable rating for service-connected erectile dysfunction.  A September 2012 letter to the Veteran shows that he filed an NOD with that part of the decision although the actual NOD is not located in Virtual VA.  

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  There is no indication that an SOC has been furnished regarding the erectile dysfunction issue, or at least no SOC has been associated with the claims file that is before the Board or Virtual VA.  Therefore, the issuance of a SOC is required regarding the issue of entitlement to a compensable rating for erectile dysfunction.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's Virtual VA folder also contains evidence that was associated with the folder subsequent to the most recent re-adjudication of the seven claims on appeal (other than the erectile dysfunction claim).  The evidence is comprised of additional VA treatment records.  Moreover, the August 2012 rating decision references evidence that is not present in the paper claims file or in Virtual VA.  Therefore, the Board finds that a remand is also necessary to associate with the claims file any records referred to in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).  Furthermore, on remand, the AOJ will have an opportunity to consider in the first instance the additional evidence that was added to the Virtual VA folder subsequent to the most recent SOC or supplemental SOC (SSOC).

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, for any records currently referred to in Virtual VA that are not in the claims file, associate the records with either the paper claims file or Virtual VA.

2.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of entitlement to a compensable rating for erectile dysfunction.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  Advise the Veteran of the time limit for filing a substantive appeal. 

3.  Prepare an SSOC in accordance with 38 C.F.R. § 19.31 (2011) regarding the issues of entitlement to service connection for skin cancer of the scrotum, entitlement to service connection for skin cancer of the right bicep, entitlement to service connection for residuals of a broken nose, entitlement to service connection for diabetic retinopathy, entitlement to service connection for chloracne, entitlement to an increased rating for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft, and entitlement to SMC based on loss of use of both legs.  Consideration must be given to the evidence added to the claims file (paper, Virtual VA, or temporary) since the last re-adjudication of these issues.

4.  Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, return the file to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

